         Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 1 of 21                    FILED
                                                                                  2020 Aug-13 PM 12:34
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION

  PHILIP DWIGHT SISK, JR.,                  )
                                            )
             Plaintiff,                     )
  vs.                                       )
                                            )        CASE NO: 5:20-cv-00620-HNJ
  SERGII FEDOROVYCH; VGV                    )
  SERVICES, INC.; MAKS                      )
  EXPRESS INC.; GIG LOGISTICS               )
  INC.; NATIONWIDE GENERAL                  )
  INSURANCE COMPANY;                        )
  VASSILI GRICHAEV; IGOR                    )
  MAKOTA; DENYS MUZYKA;                     )
  BOBBY KING; et al.,                       )
                                            )
             Defendants.                    )


                           ANSWER WITH JURY DEMAND

        COMES NOW Defendant VGV Services, Inc. (“Defendant”) in the above-

styled cause, and in response to the Plaintiff’s Complaint states as follows:

                            JURISDICTION AND VENUE

        1.       Upon information and belief, Defendant admits the allegations.

        2.       Upon information and belief, Defendant admits the allegations.

        3.       Defendant admits the allegations.

        4.       Upon information and belief, Defendant admits the allegations.

        5.       Upon information and belief, Defendant admits the allegations.
       Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 2 of 21




      6.     Upon information and belief, Defendant admits the allegations.

      7.     Upon information and belief, Defendant admits the allegations.

      8.     Upon information and belief, Defendant admits the allegations.

      9.     Defendant admits that an individual named “Bobby King” with the

phone number “646-495-9245” was listed as the owner of the commercial vehicle

being operated by Sergii Fedorovych at the time of the subject accident. Defendant

lacks knowledge sufficient to admit or deny the remaining allegations contained in

paragraph 9 of Plaintiff’s Complaint, and therefore, demands strict proof thereof.

      10.    Defendant admits that the Plaintiff sometimes collectively refers to the

referenced defendants as “Non-Driver Defendants” within his Complaint.

      11.    Upon information and belief, Defendant admits the allegations.

      12.    The allegations contained within the Paragraph state legal conclusions

to which no response is necessary. To the extent a response is deemed necessary,

Defendant denies the allegations, contests those injuries and damages asserted and

demands strict proof thereof.

      13.    Defendant admits that the Plaintiff sometimes collectively refers to all

named and fictitious defendants as “Defendants” within his Complaint.

                     FACTS COMMON TO ALL COUNTS

      14.    Defendant admits that on or about January 30, 2019, a motor vehicle

collision occurred on Alabama Highway 53 at or near the intersection of Old

                                         2
         Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 3 of 21




Railroad Bed Rd. in Madison County, Alabama, involving a vehicle, as described,

operated by Sergii Fedorovych, and a vehicle, as described, operated by Philip

Dwight Sisk, Jr. Defendant denies the remaining allegations and demands strict

proof thereof.

        15.   Defendant admits that the collision involved a vehicle operated by

Sergii Fedorovych and a vehicle operated by Philip Dwight Sisk, Jr.

        16.   Defendant denies that on or about January 30, 2019 that Defendant

Sergii Fedorovych was acting as an agent, servant and/or employee in the line and

scope of his employment for Defendant VGV Services, Inc. Defendant lacks

knowledge sufficient to form a belief as to the truth of the remaining allegations

contained in paragraph 16 of Plaintiff’s Complaint, and therefore denies same.

        17.   Defendant denies all allegations made against Defendant VGV

Services, Inc., denies it is liable to Plaintiff and demands strict proof thereof.

Defendant lacks knowledge sufficient to form a belief as to the truth of the remaining

allegations contained in paragraph 17 of Plaintiff’s Complaint, and therefore denies

same.

        18.   Defendant denies the allegations and demands strict proof thereof.

        19.   Defendant denies all allegations made against Defendant VGV

Services, Inc., denies it is liable to Plaintiff and demands strict proof thereof.

Defendant lacks knowledge sufficient to form a belief as to the truth of the remaining

                                          3
           Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 4 of 21




allegations contained in paragraph 19 of Plaintiff’s Complaint, and therefore denies

same.

        20.    Defendant denies all allegations made against Defendant VGV

Services, Inc., denies it is liable to Plaintiff and demands strict proof thereof.

Defendant lacks knowledge sufficient to form a belief as to the truth of the remaining

allegations contained in paragraph 20 of Plaintiff’s Complaint, and therefore denies

same.

        21.    Defendant denies the allegations and demands strict proof thereof.

        22.    Defendant admits it was incorporated in 2018 and that Vassili Grichaev

was the President, but denies all remaining allegations and demands strict proof

thereof.

        23.    Defendant denies the allegations and demands strict proof thereof.

        24.    Defendant denies it hired Defendant Fedorovych.

        25.    Defendant lacks knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 25 of Plaintiff’s Complaint, and therefore,

demands strict proof thereof.

        26.    Defendant lacks knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 26 of Plaintiff’s Complaint, and therefore,

demands strict proof thereof.




                                           4
       Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 5 of 21




      27.   Defendant lacks knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 27 of Plaintiff’s Complaint, and therefore,

demands strict proof thereof.

      28.   Defendant lacks knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 28 of Plaintiff’s Complaint, and therefore,

demands strict proof thereof.

      29.   Defendant lacks knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 29 of Plaintiff’s Complaint, and therefore,

demands strict proof thereof.

      30.   Defendant lacks knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 30 of Plaintiff’s Complaint, and therefore,

demands strict proof thereof.

      31.   Defendant denies the allegations and demands strict proof thereof.

      32.   Defendant denies the allegations and demands strict proof thereof.

                                COUNT I
                        NEGLIGENCE/WANTONNESS
                           NEGLIGENCE PER SE

      33.   Defendant incorporates by reference its prior admissions and denials in

response to paragraphs 33 of Plaintiff’s complaint.

      34    Defendant admits that on or about January 30, 2019, a motor vehicle

collision occurred on Alabama Highway 53 at or near the intersection of Old

                                         5
           Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 6 of 21




Railroad Bed Rd. in Madison County, Alabama, involving a vehicle, as described,

operated by Sergii Fedorovych and a vehicle, as described, operated by Philip

Dwight Sisk, Jr. Defendant denies the remaining allegations and demands strict

proof thereof.

      35.      Defendant denies the allegations and demands strict proof thereof.

      36.      Defendant denies the allegations and demands strict proof thereof.

      37.      Defendant denies the allegations against it and demands strict proof

thereof.

      38.      Defendant denies the allegations against it and demands strict proof

thereof.

                              COUNT II
                   NEGLIGENCE/WANTON ENTRUSTMENT

      39.      Defendant incorporates by reference its prior admissions and denials in

response to paragraph 39 of Plaintiff’s complaint.

      40.      Defendant admits that on or about January 30, 2019, a motor vehicle

collision occurred on Alabama Highway 53 at or near the intersection of Old

Railroad Bed Rd. in Madison County, Alabama, involving a vehicle, as described,

operated by Sergii Fedorovych, and a vehicle, as described, operated by Philip

Dwight Sisk, Jr. Defendant denies the remaining allegations and demands strict

proof thereof.

      41.      Defendant denies the allegations against it and demands strict proof
                                           6
           Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 7 of 21




thereof.

                      COUNT III
 NEGLIENT/WANTON HIRING/TRANING/SUPERVISION/RETENTION

      42.      Defendant incorporates by reference its prior admissions and denials in

response to paragraph 42 of Plaintiff’s complaint.

      43.      Defendant denies the allegations against it and demands strict proof

thereof.

      44.      Defendant denies the allegations against it and demands strict proof

thereof.

      45.      Defendant denies the allegations and demands strict proof thereof.

                                 COUNT IV
                      UNDERINSURED MOTORIST COVERAGE

      46.      Defendant incorporates by reference its prior admissions and denials in

response to paragraph 46 of Plaintiff’s complaint.

      47.      Defendant lacks knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 47 of Plaintiff’s Complaint, and therefore

demand strict proof thereof.

      48.      Defendant lacks knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 48 of Plaintiff’s Complaint, and therefore

demands strict proof thereof.




                                           7
        Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 8 of 21




      49     Defendant lacks knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 49 of Plaintiff’s Complaint, and therefore

demands strict proof thereof.

      50     Defendant lacks knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 50 of Plaintiff’s Complaint, and therefore

demands strict proof thereof.

      51.    Defendant lacks knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 51 of Plaintiff’s Complaint, and therefore

demands strict proof thereof.

                                  COUNT V
                             FICTITIOUS PARTIES
      52.    Defendant incorporates by reference its prior admissions and denials in

response to paragraph 52 of Plaintiff’s complaint.

      53.    Defendant lacks knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 53 of Plaintiff’s Complaint, and therefore

demands strict proof thereof.

                           AFFIRMATIVE DEFENSES

      1.     Defendant denies each and every material allegation of the Plaintiff’s

Complaint not already admitted and demands strict proof of the same.

      2.     Defendant pleads that the Complaint fails to state a claim upon which

relief can be granted as a matter of law.
                                            8
        Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 9 of 21




       3.     Defendant pleads the general issue.

       4.     Defendant pleads that it is not guilty of the things and matters alleged

in the Plaintiff’s Complaint.

       5.     Defendant affirmatively pleads that the Plaintiff was guilty of

contributory negligence which proximately caused his alleged injuries, and, as a

result, he is not entitled to recover.

       6.     Defendant alleges that the Plaintiff has failed to mitigate his injuries

and damages, if any.

       7.     Defendant alleges that the Plaintiff was guilty of assumption of the risk,

and as a result, he is not entitled to recover.

       8.     Defendant alleges that its conduct was not the proximate cause of any

injuries and damages to the Plaintiff.

       9.      Plaintiff’s damages, if any, are the result of a superceding independent

intervening cause.

       10.        Defendant alleges that the Plaintiff had the last clear chance to avoid

the alleged accident.

       11.    Defendant pleads the doctrine of sudden emergency.

       12.    Defendant pleads the accident was unavoidable.

       13.    Defendant pleads the doctrines of release, estoppel (in all forms),

waiver, ratification and accord and satisfaction.

                                            9
       Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 10 of 21




      14.    The Plaintiff is not entitled to any alleged damages for mental anguish,

emotional distress and punitive damages.

      15.    The procedures by which damages for mental anguish are awarded to a

plaintiff in Alabama violate the due process rights secured to the Defendant by the

United States Constitution and the Constitution of the State of Alabama in that these

procedures deprive the Defendant of its property without due process of law by

failing to provide the jury with adequate standards or guidelines by which to render

such an award.

      16.    The procedures by which damages for mental anguish are awarded to a

plaintiff in Alabama violate the due process rights secured to the Defendant by the

United States Constitution and the Constitution of the State of Alabama in that these

procedures deprive the Defendant of its property without due process of law by

allowing the jury unbridled discretion to determine the amount of the award and

thereby rendering such an award in an arbitrary and capricious manner.

      17.    The procedures by which damages for mental anguish are awarded by

juries in the State of Alabama violate constitutional rights secured to the Defendant

under the United States Constitution and the Constitution of the State of Alabama

by depriving the Defendant of its property without due process of law because no

reasonable standard or guideline is given to the jury to ensure that the award is

reasonable and further there is no meaningful standard for judicial review of the

                                         10
       Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 11 of 21




award post-verdict to ensure that the award does not exceed constitutional

limitations.

      18.      The procedures by which damages for mental anguish are awarded by

juries in the State of Alabama violate constitutional rights secured to the Defendant

under the United States Constitution and the Constitution of the State of Alabama

by depriving the Defendant of its property without due process of law in that no

reasonable criteria, guideline or standard is proved to the jury in order that the jury

may determine from the evidence what quality or quantity of evidence is necessary

to justify an award of damages for mental anguish.

      19.      Defendant is deprived of its rights secured by the United States

Constitution and the Constitution of the State of Alabama because an award of

mental anguish in this case is unconstitutional.

      20.      The procedure by which damages for mental anguish are awarded by

Alabama juries deprives the Defendant of constitutional rights secured to him by the

Constitution of the United States of America and the State of Alabama in that the

same deprived the Defendant of its property without due process of law by not

providing an objective standard by which the jury may measure an award or an

objective standard by which the judge may review the jury=s award to determine if

it is reasonable, just and proper.

      21.      The procedure by which damages for mental anguish are awarded by

                                          11
        Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 12 of 21




Alabama juries deprives the Defendant of constitutional rights secured to them by

the Constitution of the United States of America and the State of Alabama in that

the same deprives the Defendant of its property without due process of law by

allowing juries to return awards of compensatory damages for mental anguish which

are speculative, based on conjecture and without substantial evidence to support the

same.

        22.   The process by which Alabama courts allow juries to award damages

for mental anguish violates the elementary notions of fairness dictated by the United

States constitutional law in that it does not provide the Defendant with fair notice of

what conduct will subject him to liability nor the severity of the damages that the

state may impose through the jury system; therefore, the Defendant is deprived of

its property without due process of law in contravention of the rights secured to the

Defendant by the Fourteenth Amendment to the Constitution of the United States of

America.

        23.   The process by which Alabama courts allow juries to award damages

for mental anguish violates the due process rights secured to the Defendant by the

United States Constitution and the Constitution of the State of Alabama in that this

process deprives the Defendant of its property without due process of law by failing

to give the Defendant notice of the range of damage which might be returned because

juries are given unbridled discretion to determine the amount of the award and

                                          12
       Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 13 of 21




thereby render such an award in an arbitrary and capricious manner.

      24.    The process by which Alabama courts allow juries to award damages

for mental anguish violates the elementary notions of fairness dictated by the United

States Constitution law and the Constitution of the State of Alabama in that it does

not provide the Defendant with fair notice of the amount of the award which may be

rendered by a jury and there is no guarantee that the mental anguish award will be

reasonably related to other awards in similar circumstances.

      25.    Defendant is deprived of its property without due process of the law in

contravention of the rights secured to the Defendant by the Fourteenth Amendment

to the Constitution of the United States of America in that the Defendant is not

provided with adequate notice of the extent of damages which may be awarded for

mental anguish because Alabama juries are returning mental anguish damage awards

which are in violation of the United States and Alabama constitution.

      26.    Defendant is deprived of its rights secured by the United States

Constitution and the Constitution of the State of Alabama because and award of

mental anguish in this case is unconstitutional.

      27.    The award of punitive damages, to the extent if any, claimed by

Plaintiff violate Article I, Section 10[1] and/or the Fourth, Fifth, Sixth, Eighth,

and/or Fourteenth Amendments to the Constitution of the United States and Article

I, Section 6, and other provisions of the Constitution of Alabama on the following

                                         13
       Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 14 of 21




separate and several grounds:

            (a)   That civil procedures pursuant to which punitive damages are

                  awarded may result wrongfully in a punishment by a punitive

                  damages award after the fact.

            (b)   That civil procedures pursuant to which punitive damages are

                  awarded may result in the award of joint and several judgments

                  against multiple defendant for different alleged acts of

                  wrongdoing.

            (c)   That civil procedures pursuant to which punitive damages are

                  awarded fail to provide means for awarding separate judgments

                  against alleged joint tortfeasors.

            (d)   That civil procedures pursuant to which punitive damages are

                  awarded fail to provide a limit on the amount of the award against

                  the Defendant.

            (e)   That civil procedures pursuant to which punitive damages are

                  awarded fail to provide specific standards for the amount of the

                  award of punitive damages.

            (f)   That civil procedures pursuant to which punitive damages are

                  awarded fail to provide specific standards for the award of

                  punitive damages.

                                        14
Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 15 of 21




     (g)   That civil procedures pursuant to which punitive damages are

           awarded permit the award of punitive damages upon satisfaction

           of the standard of proof less than that applicable to the imposition

           of criminal sanctions.

     (h)   That civil procedures pursuant to which punitive damages are

           awarded permit multiple awards of punitive damages for the

           same alleged act.

     (i)   That civil procedures pursuant to which punitive damages are

           awarded fail to provide a clear consistent appellate standard of

           review of an award of punitive damages.

     (j)   That civil procedures pursuant to which punitive damages are

           awarded permit the admission of evidence relative to the punitive

           damages in the same proceeding during which liability and

           compensatory damages are determined.

     (k)   That standards of conduct upon which punitive damages are

           awarded are vague.

     (l)   That civil procedures pursuant to which punitive damages are

           awarded would permit the imposition of excessive fines.

     (m)   That civil procedures pursuant to which punitive damages are

           awarded permit the award of punitive damages upon satisfaction

                                 15
          Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 16 of 21




                      of a standard of proof which is not heightened in relation to the

                      standard of proof for ordinary civil cases.

                (n)   That civil procedures pursuant to which punitive damages are

                      awarded permit the imposition of arbitrary, capricious or

                      oppressive penalties.

                (o)   That civil procedures pursuant to which punitive damages are

                      awarded fail to limit the discretion of the jury and the award of

                      punitive damages.

          28.   Defendant avers that the demand for punitive damages in the instant

case is subject to those limitations established by the Alabama legislature and set

forth at Alabama Code ' 6-11-21 (Repl. Vol. 1993).

          29.   The   Alabama     Supreme          Court's   action   in   abolishing   the

legislatively-created cap on punitive damages was unconstitutional and without

effect.

          30.   Under the constitutions of the United States and the state of Alabama,

the Alabama Supreme Court cannot abolish the cap created by the legislature on

punitive damages through judicial decision. See Honda Motor Company, Ltd. v.

Oberg, 114 S.Ct. 2331 (1994).

          31.   To the extent that Plaintiff’s demand for punitive damages may result

in multiple punitive damage awards to be accessed for the same act or omission

                                              16
       Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 17 of 21




against the Defendant, this award contravenes the Defendant’s right to Due Process

under the Fourteenth Amendment of the United States Constitution and the Due

Process Clause of Article I, Section 13 of the Alabama Constitution. In addition,

such an award would infringe upon the Defendant’s right against double jeopardy

insured by the Fifth Amendment of the United States Constitution and/or Article I,

Section 9 of the Alabama Constitution.

      32.   With respect to the Plaintiff’s demand for punitive damages, the

Defendant’s specifically incorporates by reference any and all standards or

limitations regarding the determination and/or enforce ability of punitive damage

awards that may be articulated in the decision of BMW North American, Inc. v. Gore,

517 U.S. 559, 116 S.Ct. 1589, 134 L.Ed.2d 809 (1996).

      33.   Defendant contends that Plaintiff is not entitled to an award of punitive

damages, and that an award of punitive damages against the Defendant, on the facts

of this case, would be contrary to the Constitution of the State of Alabama and the

Constitution of the United States. Further, any award of punitive damages to the

Plaintiff is limited to the standards set out in BMW North American, Inc. v. Gore,

517 U.S. 559, 116 S.Ct. 1589, 134 L.Ed.2d 809 (1996).

      34.   The Alabama system and structure for punitive damage awards,

together with the claims for punitive damages sought by Plaintiff in this lawsuit,

constitute a violation of the Due Process Clause of the Constitution of the United

                                         17
       Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 18 of 21




States, under authority of BMW North American, Inc. v. Gore, 517 U.S. 559, 116

S.Ct. 1589, 134 L.Ed.2d 809 (1996). The allegations made by Plaintiff in this action,

and the Plaintiff’s claims for punitive damages generally, and under the Alabama

system specifically, constitute inadequate notice to Defendant as to deprive

Defendant of due process of law.

      35.    Defendant avers that any award of punitive damages in this case would

violate the Due Process Clause, equal protection clause, and other provisions of the

United State Constitution including, but not limited to, as follows:

             a.    Due Process Clause - Fourteenth Amendment to the Constitution

                   of the United States: Punitive damages are vague and not

                   rationally related to legitimate governmental interests.

             b.    Sixth Amendment to the Constitution of the United States:

                   Punitive damages are penal in nature and, consequently, the

                   Defendants are entitled to the same procedural safeguards

                   accorded to criminal defendants.

             c.    Self-incrimination Clause - Fifth Amendment to the Constitution

                   of   the   United    States:   It   violates   the   right   against

                   self-incrimination to impose punitive damages against the

                   Defendants that are penal in nature, yet compel the Defendants

                   to disclose potentially incriminating documents and evidence.

                                         18
       Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 19 of 21




             d.     Excessive Fines Clause - Eighth Amendment to the Constitution

                    of the United States: In the event that any portion of a punitive

                    damages award against the Defendants was to inure to the benefit

                    of any state or governmental or private entity other than the

                    Plaintiff, such an award would violate the excessive fines clause

                    of the Eighth Amendment to the Constitution.

      36.    Plaintiff=s Complaint seeks to make the Defendant liable for punitive

damages. The United States Supreme Court has reversed the Alabama Supreme

Court in the case styled BMW of North America, Inc. v. Gore, 116 S.Ct. 1589 (1996)

on the issues of punitive damages. Defendant adopts by reference whatever defenses,

criteria, limitations and standards as mandated by the United States Supreme Court

decision in that case.

      37.    Defendant affirmatively pleads that any punitive damages that Plaintiff

may recover in this case should be capped in keeping with Ala. Code ' 6-11-21 and

in the spirit of the Alabama Supreme Court=s recent decision in Oliver v. Towns, 738

So.2d 798 (Ala. 1999).

      38.    Plaintiff’s demand for punitive damages is due to be struck because, on

May 14, 2001, the United States Supreme Court released its decision in Cooper

Industries, Inc. v. Leatherman Tool Group, Inc., 532 U.S. 424 (2001), holding that

the amount of punitive damages, is not really a fact tried by the jury, and the right to

                                          19
       Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 20 of 21




jury trial is therefore not implicated. The court pointed to a fundamental difference

between compensatory and punitive damages. Whereas compensatory damages are

essentially a factual determination, punitive damages are an expression of more

condemnation that essentially constitutes a conclusion of law. The court cited the

Eight Amendment in explaining that constitutional excessiveness protections apply

to both criminal and civil punishments. Such punishments should be determined

by courts as a matter of law, rather than by a jury as a matter of fact.

      39.    Defendant says that the Plaintiff’s tort claim against them are barred by

the applicable statute of limitations.

      40.    Defendant pleads all other affirmative defenses in bar or abatement of

the claims asserted against them in the complaint.


                                         /s/ David W. Henderson
                                         David W. Henderson (ASB-4048-D57H)
                                         Counsel for Defendant VGV Services, Inc.
OF COUNSEL:
HILL, HILL, CARTER, FRANCO
   COLE & BLACK, P.C.
Post Office Box 116
Montgomery, AL 36101
(334) 834-7600 - Telephone
(334) 263-5969 - Fax
dwhenderson@hillhillcarter.com




                                          20
       Case 5:20-cv-00620-LCB Document 32 Filed 08/13/20 Page 21 of 21




                                JURY DEMAND

           DEFENDANT DEMANDS TRIAL BY STRUCK JURY.


                                      /s/ David W. Henderson
                                      David W. Henderson (ASB-4048-D57H)
                                      Counsel for Defendant VGV Services, Inc.

                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this the 13th day of August, 2020, I electronically
filed the foregoing with the Clerk of the Court using the CM/ECF system, which
will send notification of such filing to the following:

Joe Alton King, Jr                        Travis Ian Keith
MORRIS KING & HODGE PC                    GAINES GAULT HENDRIX PC
200 Pratt Avenue NE                       3500 Blue Lake Drive, Suite 425
Huntsville, AL 35801                      Birmingham, AL 35243

And have served a copy of the foregoing by placing a copy of same in the U.S. mail,
properly addressed and first class postage prepaid upon the following:

Sergii Fedorovych                         Maks Express Inc.
17620 Atlantic Blvd., Apt. 409            c/o Igor Makota
Sunny Isles Beach, Florida 33160          1285 Earl Ave.
                                          Des Plaines, Illinois 60018
Gig Logistics Inc.
c/o J Expedious Envoy                     Vassili Grichaev
3043 Hunters Run                          4015 Atlantic Ave., Apt. 1A2
Gardendale, Alabama 35071                 Brooklyn, New York 11224

Igor Makota                               Denys Muzyka
1285 Earl Ave.                            821 N. Indiana St., Apt. 2
Des Plaines, Illinois 60018               Elmhurst, Illinois 60126

Bobby King
Unknown Address
                                      /s/ David W. Henderson
                                      OF COUNSEL
                                        21
